Citation Nr: 1455477	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, including as secondary to the service-connected psychiatric disability, claimed as insomnia, and variously diagnosed as posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for high blood pressure, including as secondary to the service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to July 1985 and from September 1990 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2010 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In the June 2008 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board.  In a statement received December 2008, he withdrew the hearing request.

As discussed below, the Veteran filed a timely notice of disagreement in the matter of entitlement to service connection for high blood pressure, requiring the Board to take jurisdiction over the matter for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for high blood pressure, including as secondary to the service-connected psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's type 2 diabetes mellitus was not manifested in service or in the first postservice year, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected psychiatric disability.



CONCLUSION OF LAW

Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2006 and April 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The AOJ arranged for a VA examination in August 2010.  The Board finds the report of that examination adequate for rating purposes as it reflects familiarity with the Veteran's medical history and the opinion offered is accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (such as diabetes mellitus) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another non-service connected condition by means of aggravation.  Id.

The Board notes that initially the Veteran claimed service connection for diabetes mellitus as due to an undiagnosed illness.  Inasmuch as the record indicates that the Veteran served in served in Southwest Asia from October 1990 to April 1991; he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(b).  Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  

Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran's diabetes mellitus is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, as his symptomatology have been attributed to known condition and as diabetes mellitus, as a disease with a partially understood etiology, is specifically excluded from consideration as a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 


Facts and Analysis

It is not in dispute that the Veteran receives treatment for, and has a diagnosis of, type 2 diabetes mellitus.  What he must still show to establish service connection for his diabetes is that it is either directly related to his service or that it was caused or aggravated by a service-connected disability.  The Veteran's STRs, including his April 1991 service separation examination, are silent for complaints, findings, treatment or diagnosis related to diabetes.  Consequently, service connection for diabetes on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent evidence that diabetes was manifested in the first postservice year (the earliest reference to a diagnosis of diabetes mellitus being in the 2000's, as indicated by the August 2010 VA examiner), there is no basis for considering (and applying) the 38 U.S.C.A. §§ 1112, 1137 chronic disease presumptions (for diabetes mellitus).  Notably, the Veteran does not argue that his diabetes is directly related to his service.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his diabetes is due to his service-connected psychiatric disability (see Veteran's November 2010 statement).  As noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has type 2 diabetes mellitus.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected psychiatric disability.  What he must still show to substantiate this claim is that the service-connected psychiatric disability caused or aggravated the diabetes. 

To support his claim of secondary service connection, the Veteran has presented some articles indicating, or suggesting, a link between PTSD and physical illness, to include diabetes.  The August 2010 VA examiner noted that atypical antipsychotics medication such as Quetiapine and Risperidone can cause increase in glucose tolerance and diabetes mellitus.  However, the August 2010 VA examiner opined that the Veteran's type 2 diabetes mellitus was not caused by or a result of his service-connected psychiatric disability (claimed as insomnia, and variously diagnosed as PTSD and depression).  He explained the rationale for the opinion by noting that the only medication that the Veteran took for his psychiatric disability prior to or during 2000, the year that his diabetes mellitus was first treated, was Cisapride which, the examiner explained "is not known to cause diabetes mellitus."

The examiner further noted that the Veteran had taken two medications in the past (which he has not used in the last several years), Quetiapine and Risperidone, that "can cause an increase in glucose tolerance and diabetes mellitus."  However,  the examiner found that electronic record review "does not show evidence of aggravation of the Veteran's diabetes mellitus during the time period he took those 2 medications."  The examiner supported his conclusion by noting that this could be determined "after reviewing the Veteran's blood glucose which has been markedly uncontrolled during periods of time which he took and did not take those medications."  

The Board finds no reason to question the August 2010 VA examiner's opinion that the Veteran's type 2 diabetes mellitus was not caused or aggravated by his service-connected psychiatric disability, to include medications taken for that disorder.  He is a medical professional with the specialized training and experience to offer such opinion, reflects a knowledge of the specific factual data in the Veteran's extensive claims folder, and accompanied the opinion by a thorough explanation of rationale that cites to clinical and factual data.  Notably, there is no medical opinion to the contrary, and the Board finds the opinion persuasive. 

The Veteran's own statements relating his diabetes to his service-connected psychiatric disability are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.

The Board acknowledges the articles the Veteran submitted in support of his allegations.  However, the Board assigns more weight to the VA examiner's reasoned opinion which negates a link and is based on an examination of the Veteran and review of his claims finds than the medical articles which do not provide statements relevant to the facts of the Veteran's specific case.  

In light the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for type 2 diabetes mellitus, including as secondary to the service-connected psychiatric disability, claimed as insomnia, and variously diagnosed as PTSD and depression.  Accordingly, it must be denied.


ORDER

Service connection for type 2 diabetes mellitus, including as secondary to the service-connected psychiatric disability, claimed as insomnia, and variously diagnosed as PTSD and depression is denied.


REMAND

The Board notes that an October 2010 rating decision denied service connection for high blood pressure, including as secondary to the service-connected psychiatric disability.  The Veteran subsequently submitted a timely notice of disagreement in November 2010.  An SOC has not been issued on this matter.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon, 12 Vet. App. 238.  Accordingly, the matter is REMANDED for the following action:

The AOJ should issue an appropriate SOC in the matter of service connection for high blood pressure, including as secondary to the service-connected psychiatric disability.  The Veteran must be advised of the time limit for filing a Substantive Appeal; and that for the Board to have jurisdiction in this matter, he must timely file a Substantive Appeal; if he does so, the matter should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


